Citation Nr: 9933468	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma to tooth number 11.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1970 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Chronic damage to tooth number 11 was caused by trauma 
sustained in service.   


CONCLUSION OF LAW

A chronic dental condition due to trauma involving tooth 
number 11 was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
1712, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.381, 4.149, 
17.161 (1998); 38 C.F.R. § 3.381 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The report of the initial service dental examination in 
January 1970 showed no abnormalities associated with tooth 
number 11.  Service medical records dated in December 1978 
showed complaints of right temporal pain.  It was related 
that the veteran had had a lot of orthodontic work.  The 
impression was temporomandibular joint (TMJ) syndrome.  
October 1986 dental records indicated that the veteran's TMJ 
popped and clicked.  X-rays showed abnormal articular 
eminence.  It was noted that it was probably only treatable 
with surgery.  Popping in the jaw was again noted in March 
1989.  At that time, the veteran was fitted for a soft mouth 
guard.  Several days later in March 1989, the veteran 
presented with symptoms of swelling and pain in left TMJ.  A 
history of trauma was noted.  In April 1989, the veteran 
reported having pain in left upper jaw, as well as a painful 
sensation with flossing and stinging pain that radiated up 
the face.  Examination revealed no inflammation of the gums 
and no drainage. The veteran was seen at the dental clinic 
and had a filling adjusted.  Service dental records dated in 
July 1989 indicated that the veteran had pain and swelling in 
the left maxilla.  Examination revealed external resorption 
and acute exacerbation of chronic abscess at tooth number 11.  
He underwent root canal treatment on the tooth at that time.  

The March 1990 separation examination showed no notations as 
to status of teeth at separation.  On the accompanying report 
of medical history, the veteran did not report any history of 
severe tooth or gum trouble or head injury.  

VA outpatient dental records dated in July 1996 showed that 
the veteran complained of left TMJ.  He explained that the 
original pain was initiated when he was struck on the chin 
with a rifle butt during bayonet training.  He never saw a 
physician.  

The veteran was afforded a VA dental examination in August 
1996.  He again gave a history of being hit on the point of 
the chin with a rifle butt in 1976 while on active military 
duty.  He had pain in the chin and a severe earache for two 
days after the incident.  

In an October 1996 rating decision, the VAMROC granted 
service connection for left TMJ dysfunction.  The rating 
decision indicated that the service medial records showed a 
diagnosis of TMJ syndrome.  There was no reference to trauma 
to the TMJ in service.    

According to VA medical and dental records, the veteran had 
tooth number 11 removed in August 1997 at a VA facility.  
Examination prior to extraction revealed severe external 
resorption and abscess formulation.  

In his October 1997 notice of disagreement with the denial of 
service connection for trauma to tooth number 11, the veteran 
indicated that the trauma to his jaw affected tooth number 11 
as well as adjacent teeth.  He agreed that there was no 
evidence of trauma to the teeth themselves.  In his February 
1998 substantive appeal, the veteran again asserted that he 
suffered damage to his jaw that affected tooth number 11.  

The veteran was afforded a VA dental examination in July 
1998.  He related that tooth number 11 was traumatized when 
his TMJ was injured.  The tooth was removed in August 1997.  
Notes from the dental service showed that in 1993, tooth 
number 11 was noted to have had a previous root canal.  The 
tooth was asymptomatic but X-rays showed an incomplete root 
canal at the coronal portion of the tooth.  Films taken in 
1996 and 1997 showed extensive internal resorption on the 
coronal one-half portion of tooth number 11.  The examiner 
opined that the internal resorption of tooth number 11 was 
caused by a traumatic blow to the tooth sometime in the past.  
He did not believe that the TMJ contributed to this, but 
stated that definitely some blow to that tooth most likely 
caused the internal resorption leading to the loss of the 
tooth.  Finally, the examiner added that although tooth 
number 12 was not involved in any trauma, the bone loss was 
most likely related to extension of bone loss from tooth 
number 11.   

The veteran submitted a March 199 statement from Michael C. 
Robinson, D.D.S.  Dr. Robinson explained that the veteran 
consulted him in February 1999 regarding a tooth he lost in 
1971.  He told the dentist that he lost his maxillary left 
cuspid, tooth number 11, due to an accident in which he was 
hit by a rifle butt.  Dr. Robinson indicated that the veteran 
had significant bone loss in the area concerned and that 
tooth number 12 needed to be extracted.  He opined that the 
loss of tooth number 11 and the impending loss of tooth 
number 12, along with the bone loss, was a direct result of 
the accident.  He added that teeth numbers 10 and 13 were 
healthy and would support a bridge for the replacement of 
teeth numbers 11 and 12.      

Analysis

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  A disability is also service connected 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).     

The Board notes that, during the pendency of the veteran's 
appeal, VA amended the regulations setting forth the 
requirements for service connection for dental conditions, 
effective June 8, 1999.  64 Fed. Reg. 30,392-30,393 (1999).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  But see Rhodan v. West, 12 Vet. 
App. 55, 57 (1998) (when amended regulations expressly state 
an effective date but do not include any provision for 
retroactive applicability, the effective date rule contained 
in 38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, also prevents the application 
of the revised regulations prior to the stated effective 
date, notwithstanding Karnas).

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of the veteran's case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.  The Board finds that its consideration of 
the veteran's claim, even though the RO did not address the 
amended regulations, will therefore not prejudice the veteran 
in any way.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(a) (1998); 
38 C.F.R. § 3.381(b) (1999).  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381(a) 
(1999).   

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998); 38 C.F.R. § 3.381(b) (1999).  A veteran with a 
noncompensable service-connected dental condition due to 
dental trauma is entitled to any reasonably necessary dental 
treatment without time limitations for conditions which are 
attributable to the service trauma.  38 C.F.R. § 17.161(c); 
see 38 U.S.C.A. § 1712.  Allowances for dental treatment for 
service-connected noncompensable dental conditions not due to 
trauma are typically subject to limitation of one-time 
treatment and timely application after service.  38 C.F.R. 
§ 17.161(b); see 38 C.F.R. §§ 17.161(a) (excepting service-
connected compensable dental disabilities); 17.161(d) and (e) 
(excepting veterans who were prisoners of war).  

In this case, the service dental records show that tooth 
number 11 was diagnosed with chronic abscess which 
necessitated treatment in service.  There is no indication of 
tooth pathology at entrance into service.  Thus, the Board is 
satisfied that the evidence supports entitlement to service 
connection for abscess of tooth number 11 as incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.381(b) (1999); 38 C.F.R. § 3.381(a) (1998).  

However, as explained above, dental abscess may be service-
connected only for purposes of establishing eligibility for 
outpatient dental treatment.  Concerning outpatient 
treatment, the Board must also determine whether the dental 
condition is due to combat wound or other service trauma.  
The veteran asserts that he was struck on the chin with a 
rifle butt, which caused both his TMJ syndrome and damage to 
his teeth.  Service medical and dental records are negative 
for report of such an incident, though records dated in March 
1989 concerning the veteran's TMJ syndrome noted a history of 
trauma without further elaboration.  The July 1998 VA 
examiner indicated that 1993 dental service notes showed 
extensive internal resorption at the site of an incomplete 
root canal on tooth number 11.  The examiner opined that the 
internal resorption of tooth number 11 and the ultimate loss 
of the tooth was most likely caused by some blow to the 
tooth.  Considering the evidence as a whole, and resolving 
doubt in the veteran's favor, the Board is persuaded that 
chronic damage to tooth number 11 resulted from trauma 
sustained in service.  Accordingly, service connection for 
tooth number 11 is granted, warranting entitlement to related 
outpatient dental treatment by VA.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107(b); 38 C.F.R. §§ 3.102, 3.381, 17.161 
(1999); 38 C.F.R. § 3.381(1998).       


ORDER

Entitlement to service connection for residuals of dental 
trauma to tooth # 11 for purposes of outpatient dental 
treatment is granted. 



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

